Citation Nr: 1713630	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  08-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for residuals of heat exhaustion.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran was a long-time member of the United States Army Reserves, with a period of initial active duty training in July 1980, and a period of active duty from November 2002 to April 2003.  She additionally had multiple periods of active and inactive duty for training (ACDUTRA and INACDUTRA) through the completion of her Reserve obligation in April 2008; these periods are identified in the service personnel records associated with the claims file.  

This case was initially before the Board of Veterans' Appeals (Board) on appeal from July 2006 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran has since relocated to the jurisdiction of the Atlanta, Georgia RO.  

In December 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of her testimony is associated with the claims file.  

In March 2014, October 2014, and January 2016, the Board remanded the case to the RO, via the Appeals Management Center (AMC) for further development and adjudicative action.

In an April 2016 rating decision, the AMC granted service connection for atrophic dermatitis, degenerative arthritis/disc disease of the lumbar and cervical spine segments, left and right shoulder acromioclavicular osteoarthritis, radiculopathy of the bilateral lower extremities, and a lumbar surgical scar.  The grants of service connection represent full grants on appeal with respect to those issues.  Accordingly, these issues are no longer in appellate status or before the Board at this time.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue(s) of service connection for a right hip disability and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record is against a finding of a current disability related to in-service heat exposure/exhaustion.  


CONCLUSION OF LAW

Chronic residuals of heat exposure/exhaustion were not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in November 2008, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for a heat exhaustion, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's service personnel records have also been obtained, and her hearing testimony has been reviewed.  

She was afforded VA examinations to assess whether she has any residuals from in-service heat exhaustion in March 2013, April 2015, (with an addendum opinion obtained in September 2015) and March 2016.  The examiners' findings of no current chronic disability associated with heat exposure were based on review of the service treatment records, the VA treatment records, physical examination of the Veteran, radiographs, and an interview with the Veteran.  Collectively, these examinations are adequate because the examiners discussed the Veteran's medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the Veteran's December 2013 hearing, the VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, this case was previously remanded in March 2014, October 2014, and January 2016 for further development.  There has been substantial compliance with the requested directed by the Board's prior remands in this case.  Pertinent records were obtained, to the extent possible, and the Veteran was afforded a VA examination which is adequate to decide the claims on appeal.  The remand directives specifically request that a VA examiner identify all skin disorders; and, opine as to whether any diagnosed skin conditions are related to service.  The examiner is also asked to opine as to whether the Veteran's complaints of excessive sweating and a burning sensation in the sun are residuals of a 1987 episode of heat exhaustion on duty.  A March 2016 examiner responded to these directives.  

The Board is also mindful, however, that in the body of the January 2016 remand, it was noted that a VA examiner in 2015 opined that the Veteran's excessive sweating and burning sensation in the sun, while not residuals of heat exhaustion, could be related to other causes, such as photosensitivity, some other medical condition, or to medication.  In light of that opinion, the Board indicated, in its January 2016 remand, that there was an obligation on the part of VA to attempt to identify the cause of the reported symptoms, including whether they are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Significantly, however, the remand directives did not request an opinion as to the likely etiology of the Veteran's reported excessive sweating and burning in the sun.  In this regard, the Veteran has never claimed, nor does the evidence suggest, that there is some, other, identifiable cause of her symptoms.  The examiner in March 2016 was asked to note all diagnosed skin disorders, and that examiner did not render a diagnosis with regard to the Veteran's burning and heat sensitive skin.  Moreover, the scope of the Veteran's claim is limited to residuals from her in-service heat exhaustion.  The mere fact that the VA examiners have opined against the Veteran's assertion that her symptoms are related to the 1987 in-service heat exhaustion incident does not automatically obligate VA to require that the Veteran undergo further examinations to try to find a current disability to account for her symptoms, where, as here, the VA examiner in 2015 listed other potential causes, but did not specifically find that the Veteran's excessive sweating and heat sensitivity were, as likely as not, due to any currently diagnosed disability.  Additionally, had any medical professional been able to ascertain whether her symptoms of excessive sweating and heat sensitivity were related to some diagnosed disease or injury, it is reasonable to infer that they would have done so.  

Upon further review, the Board finds that this case can be distinguished from the holding in Clemons.  In that case, the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the lay person is not expected to know what mental health disorder is causing her mental health symptoms, and therefore all diagnosed mental health disorders will be considered as being claimed.  In this case, however, the medical evidence of record does not show multiple potentially applicable disabilities to account for her symptoms.  Accordingly, the Board finds that there is no obligation in this case to attempt to identify a disability that could be the cause of her symptoms in relation to the scope of this claim.  

For all of the foregoing reasons, the Board finds that there was substantial compliance with the January 2016 remand directives, and another examination is not necessary with regard to the claim of service-connected for residuals of heat exhaustion.  

Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101 (21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101 (10).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any state.  Inactive duty for training (INACDUTRA) generally means duty (other than full-time duty) prescribed for Reserves, and duty (other than full-time duty) performed by a member of the National Guard of any state.  38 U.S.C.A. § 101 (21), (22), (23), (24), (27); 38 C.F.R. § 3.6 (a), (c), (d).  Thus, while service connection may be granted for any injury or disease that had its onset during active duty (or during ACDUTRA if such was incurred or aggravated in the line of duty), current disabilities must be shown to be related only to injuries, and not diseases, sustained in INACDUTRA for service connected to be granted.

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

For purposes of 38 U.S.C.A. § 101 (24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

The record shows that during a period of ACDUTRA, the Veteran was treated for possible heat exhaustion in August 1987.  She was treated in the emergency room after fainting.  She had been participating in a training exercise in "MOPP" equipment when she fainted.  According to the treatment records, she felt hot, developed a headache, and then fainted.  The impression was syncope due to heat.  At a follow-up visit two days later, the medical impression was resolving dehydration and possible heat exhaustion.  She recovered without sequelae.  

According to a March 2013 VA examiner, the Veteran's dehydration was shown to have resolved without residuals.  The examiner found that the in-service event was temporary, and resolved without any current diagnosis of any residuals of heat exhaustion during service.  

At her Board hearing in December 2013, the Veteran testified that she has extreme heat sensitivity, particularly when she is in the sun.  She also testified that she sweats profusely when she is out in the sun.  Hearing Transcript, p. 14.  The Veteran asserts that this is the result of fainting from heat stroke during service.  

A VA opinion was obtained in April 2015.  First, the examiner noted that the Veteran's claims of excessive sweating and skin sensitivity to the sun were unrelated to the one-time in-service episode of heat exhaustion.  The examiner explained that the recognized complications of heat related illness include kidney and cardiovascular problems depending on the severity of the event.  The examiner opined that the claim of a burning sensation in the sun may be due some other underlying medical cause, medications, or sun sensitivity due to fair skin.  The examiner also noted that burning may occur if there is prolonged sun exposure.  

Next, the examiner explained that excessive sweating (hyperhidrosis) is characterized by perspiration in excess of what is required to regulate body temperature.  It may be generalized or localized to specific parts of the body, such as the hands, feet, axilla, scalp or groin.  The cause is unknown, but may be due to sympathetic overactivity, although there are other underlying medical causes.  

Another VA opinion was obtained in September 2015.  The same physician who provided the April 2015 opinion clarified that risk factors for heat exertional stress include strenuous exercise in high ambient temperature and humidity, lack of climatization, poor physical fitness and dehydration.  The examiner noted that at the time of the 1987 fainting, the Veteran was performing strenuous exercise and was found to have signs of dehydration, as well as other signs of heat exhaustion.  However, the examiner opined that the Veteran did not suffer any documented adverse complications from the one episode of heat exhaustion.  The examiner further noted that her current complaints of a burning sensation in the sun and excessive sweating are not medically recognized residuals of heat exhaustion.  While these symptoms may be due to some other medical condition, photosensitivity or medications, the examiner opined that it was less likely than not that the Veteran's symptoms of burning sensation in the sun and excessive sweating were caused or aggravated by any incident of service, including one episode of heat exhaustion and/or any exposure to environmental hazards.  With regard to the environmental hazards, again, the examiner noted that the Veteran's symptoms were not typical of the type of residual that may occur as a result of exposure to environmental toxins.  

Another medical opinion was obtained in March 2016.  The examiner reviewed the entire record, and opined that it was less likely than not that any current complaints would be related to heat exhaustion sustained in 1987.  The examiner reasoned that there are typically no long term sequelae of heat exhaustion.  If heat exhaustion goes untreated at the time of incident, heat strokes can occur and can be associated with long-term neurological complications.  In this case, however, the examiner pointed out that the Veteran was not diagnosed with heat stroke and her complaints were not neurological in nature.  

In summary, all of the VA examiners have opined that the Veteran has no residuals from her 1987 heat exhaustion incident.  The examiners in 2015 and 2016 provided adequate rationales based on sound medical principles, noting in particular, that the Veteran's reported symptoms of excessive sweating and burning skin in the sun are not typical residuals which follow the type of incident the Veteran's suffered in 1987.  These examiners further explained that the medical evidence of record shows that the Veteran's symptoms at the time of the 1987 incident resolved as expected for that type of incident.  She was treated right away, which was also noted to suggest no evidence of chronic sequelae.  

While the Veteran, as a lay person, is competent to describe her symptoms of excessive sweating and heat/sun sensitivity, she does not possess the requisite medical expertise to provide a competent medical opinion linking her current symptoms to the in-service incident in 1987.  Such a cause and effect relationship in this case is beyond the scope of a lay person.  Accordingly, the Board accords more weight to the opinions of the VA examiners as noted above.  Moreover, when asked at her hearing whether any medical professional had told her that there may be such a relationship between her current symptoms and the heat exhaustion incident in 1987, she replied no.  

The Board finds credible the Veteran's reports of excessive sweating and heat sensitivity in the sun; however, it is well-established that a symptom such as pain alone, (or in this case excessive sweating and heat sensitivity) without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted, unless there is a medical nexus linking the veteran's pain to an incident in service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Specifically, such a "pain alone" claimed must fail when there is no sufficient factual showing that the pain derived from an in-service disease or injury.  Such pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  In this case, the competent medical evidence of record rules out the 1987 heat exhaustion incident as an in-service injury to which the current symptoms can be connected.  

The Veteran argues that her anemia, which is service-connected, was first diagnosed after her heat exhaustion incident, and believes that it is also a residual of the heat exhaustion incident in service.  The Veteran therefore believes that it is not accurate to find that the Veteran's in-service heat exhaustion did not result in any chronic residuals.  Importantly, however, the medical evidence does not show that the anemia is a residual of the heat exhaustion.  Rather, the anemia was discovered following the heat exhaustion, presumably during routine testing following the heat exhaustion to rule out any reason other than acute heat exhaustion as a cause of the Veteran's symptoms at that time.  There is no competent medical opinion to support the assertion that her anemia is a residual of the heat exhaustion incident in 1987, and this type of cause and effect relationship is beyond the scope of a lay person.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. §5107 (West 2014).  Service connection is not warranted for residuals of in-service heat exhaustion.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of heat exhaustion is denied.  


REMAND

At her December 2013 Board hearing, the Veteran testified that she believed her hip pain was part of the same disease process that affected her spine and shoulders.  Hearing Transcript, p. 13.  

As noted above, service connection for disabilities of the spine and shoulders have been granted, based, at least in part, on VA medical opinions linking the disabilities to ACDUTRA.  

With regard to the hips, a VA examiner in March 2016 opined that the onset of the Veteran's right and left hip disabilities came after her active service, noting that the Veteran did not report an onset of hip pain until 2005.  However, personnel records appear to show that the Veteran had several days of ACDUTRA in 2005, around the same time that the Veteran began to have hip pain.  Accordingly, the VA opinion may be based on an inaccurate factual premise, and another VA opinion is necessary to decide the claim.  

Moreover, given the grants of service connection for back and shoulder disabilities, an opinion as to whether any right and/or left hip disability is caused by, or aggravated (made permanently worse) by the service-connected disabilities of the spine and shoulders.  

Finally, the record shows that the Veteran was diagnosed with fibromyalgia and a VA examiner in April 2015 opined that her 2009 diagnosis of fibromyalgia could explain many of her [orthopedic] conditions.  In light of this opinion, a VA examiner should be specifically asked to opine whether the Veteran's right and/or left hip disabilities are, as likely as not, related to the fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, determine whether the Veteran's hip pain began coincident with a period, or periods, of ACDUTRA in 2005.  

2.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is requested to obtain a complete history from the Veteran regarding her right and left hip pain.  All indicated tests, including x-rays, if necessary, should be obtained.  

After examination of the Veteran's hips, the examiner should opine as to the following:

Is it as likely as not (a 50 percent or higher probability) that the Veteran's right and/or left hip disability had its onset during a period of ACDUTRA or is otherwise related to an injury or other event in ACDUTRA?  

If the examiner opines that the right and left hip disabilities are unrelated to an injury or other event in service, then the examiner should opine as to whether either of these disabilities was caused by or permanently aggravated by any of the Veteran's service-connected disabilities, including disabilities of the lumbar and cervical spines, and/or bilateral shoulder disabilities.  In other words, are the Veteran's right and left hip disabilities made permanently worse as a result of a service-connected disability?  In determining whether there is aggravation, the examiner should consider the Veteran's statements regarding onset and severity of the hip pain as competent and credible.  Even if the examiner is unable to determine a baseline severity prior to the aggravation, the examiner is directed to the language of 38 C.F.R. § 3.310(b) which indicates that the baseline can be measured by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

If the examiner finds no aggravation, then the examiner should opine as to whether the Veteran's right and/or left hip disabilities are, as likely as not, part of her fibromyalgia disease process; and, if so, whether the Veteran's fibromyalgia, as likely as not, had its onset during a period of ACDUTRA (regardless of when it was actually diagnosed).  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a an adequate rationale.  Further, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  

3.  After the above development is completed, readjudicate the claims of service connection for right and left hip disabilities.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


